                  Case 19-50273-KBO              Doc 61       Filed 01/25/21         Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                 )
 In re:                                                          )      Chapter 11
                                                                 )
 Zohar III, Corp., et al.,1                                      )      Case No. 18-10512 (KBO)
                                                                 )
                                     Debtors.                    )      Jointly Administered
                                                                 )
                                                                 )
 BLANK ROME LLP, FFP (CAYMAN)                                    )
 LIMITED, MAPLES AND CALDER,                                     )
 MAPLESFS LIMITED, MORRIS, NICHOLS,                              )
 ARSHT & TUNNEL LLP, GARY NEEMS, and                             )
 QUINN EMANUEL URQUHART &                                        )
 SULLIVAN LLP,                                                   )
                                                                 )
                                     Plaintiffs,                 )
                                                                 )
          v.                                                     )      Adversary No. 19-50273 (KBO)
                                                                 )
 ZOHAR CDO 2003-1, CORP. and ZOHAR
                                                                 )      Re: Adv. D.I. 26
 CDO-2003-1, LIMITED,
                                                                 )
                                     Defendants,                 )
                                                                 )
 and                                                             )
                                                                 )
 PATRIARCH PARTNERS XV, LLC AND                                  )
 OCTALUNA, LLC,                                                  )
                                                                 )
                         Defendants-Intervenors.                 )
                                                                 )

   NOTICE OF WITHDRAWAL OF OBJECTION OF PATRIARCH TO THE DEBTORS’
   MOTION FOR AN ORDER APPROVING AND AUTHORIZING THE STIPULATION
     OF SETTLEMENT BY AND AMONG THE DEBTORS, BLANK ROME LLP, FFP
    (CAYMAN) LIMITED, MAPLES AND CALDER, MAPLESFS LIMITED, MORRIS,
       NICHOLS, ARSHT & TUNNEL LLP, GARY NEEMS, QUINN EMMANUEL
           URQUHART & SULLIVAN LLP, AND COHEN & GRESSER LLP




                  1
                           The Debtors, and, where applicable, the last four digits of their taxpayer identification number
are as follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III,
Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
Times Square, c/o FTI Consulting, Inc., New York, NY 10036.



57772/0001-40051801v1
                  Case 19-50273-KBO   Doc 61        Filed 01/25/21   Page 2 of 3




         PLEASE TAKE NOTICE that, Patriarch Partners XV, LLC and Octaluna, LLC (collectively,

“Patriarch”) hereby withdraw the Objection of Patriarch to the Debtors’ Motion, Pursuant to

Section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, for an Order Approving and

Authorizing the Stipulation of Settlement by and Among the Debtors, Blank Rome LLP, FFP

(Cayman) Limited, Maples And Calder, MaplesFS Limited, Morris, Nichols, Arsht & Tunnel

LLP, Gary Neems, Quinn Emmanuel Urquhart & Sullivan LLP, And Cohen & Gresser LLP

[Adv. Docket No. 26] (the “Objection”), filed November 13, 2019.

Dated: January 25, 2021                        COLE SCHOTZ P.C.

                                           By: /s/ Patrick J. Reilley
                                              Norman L. Pernick (No. 2290)
                                              Patrick J. Reilley (No. 4451)
                                              G. David Dean (No. 6403)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, DE 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 652-3117
                                              npernick@coleschotz.com
                                              preilley@coleschotz.com
                                              ddean@coleschotz.com

                                                    – and –

                                               GIBSON, DUNN & CRUTCHER LLP
                                               Randy M. Mastro (Admitted Pro Hac Vice)
                                               Mary Beth Maloney (Admitted Pro Hac Vice)
                                               200 Park Avenue
                                               New York, NY 10166-0193
                                               Telephone: (212) 351-4000
                                               Facsimile: (212) 351-4035
                                               rmastro@gibsondunn.com

                                               Robert Klyman (Admitted Pro Hac Vice)
                                               Michael S. Neumeister (Admitted Pro Hac Vice)
                                               333 South Grand Avenue
                                               Los Angeles, CA 90071-3197
                                               Telephone: (213) 229-7000
                                               Facsimile: (213) 229-70520
                                               rklyman@gibsondunn.com
                                               mneumeister@gibsondunn.com


                                                2
57772/0001-40051801v1
                  Case 19-50273-KBO   Doc 61        Filed 01/25/21   Page 3 of 3




                                               Monica K. Loseman (Admitted Pro Hac Vice)
                                               1801 California Street, Suite 4200
                                               Denver, CO 80202-2642
                                               Telephone: (303) 298-5784
                                               Facsimile: (303) 313-2828
                                               mloseman@gibsondunn.com


                                               Counsel to Patriarch Partners XV, LLC and
                                               Octaluna, LLC




                                                3
57772/0001-40051801v1
